DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–9 are rejected under 35 U.S.C. 103 as being unpatentable over Dosovitskiy et al., “Flownet:  Learning optical flow with convolutional networks,” In IEEE International Conference on Computer Vision (ICCV), 2015 and Brox et al., “FlowNet 2.0:  Evolution of Optical Flow Estimation with Deep Networks,” Dec. 2016.
Regarding claim 1, the combination of Dosovitskiy and Brox teaches or suggests a learning method comprising: inputting, to a neural network, a first image and a second image that constitute a moving image and that are temporally adjacent to each other, the second image being an image subsequent to the first image with a predetermined time interval therebetween (Examiner notes Brox builds off of previous work published in Dosovitskiy; Dosovitskiy, Section 3:  describes FlowNetSimple, which inputs two temporally adjacent frames into a neural network generating an output that is a flow field between the two images; Brox, Section 4.1:  also describes the input to the neural network between two image frames); causing the neural network to use the first image and the second image and learn to output a transformation matrix applied to all pixels of the first image and used to convert the first image into the second image (Dosovitskiy, Section 3:  teaches the output of the neural network is an optical flow map; Examiner finds that while this matrix of translational vectors could be considered a transformation matrix, Brox more clearly explains a discrete step in the process whereby a translational transformation matrix is applied between the first and second stages of the network; Brox, Section 4.1:  describes a warping function applied to one of the images based on the optical flow between the two images such that the warping function is a transformation matrix); and outputting, as a result of estimation of motion between the first image and the second image, a motion amount image generated from the transformation matrix and representing an amount of motion of each of the pixels of the first image that continues until the predetermined time interval elapses (Dosovitskiy, Section 3:  explains the output of the neural network is a predicted dense (every pixel) motion field).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Dosovitskiy, with those of Brox, because both publications have overlapping authorship and because the publications represent the seminal work in the field of convolutional neural networks for estimation motion between temporal adjacent frames such that the skilled artisan would be led to consulting their work when endeavoring to tackle the problem of optical flow estimation using machine learning.  This rationale applies to all combinations of Dosovitskiy and Brox used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Dosovitskiy and Brox teaches or suggests a learning method comprising: inputting, to a neural network, a first image and a second image that constitute a moving image and that are temporally adjacent to each other, the second image being an image subsequent to the first image with a predetermined time interval therebetween (Examiner notes this claim is similar to claim 1, but appears to have one or more intermediate processes which are taught by Brox’s use of stacking networks; Examiner notes Brox builds off of previous work published in Dosovitskiy; Dosovitskiy, Section 3:  describes FlowNetSimple, which inputs two temporally adjacent frames into a neural network generating an output that is a flow field between the two images; Brox, Section 4.1:  also describes the input to the neural network between two image frames); i) causing a first neural network that constitutes the neural network to use the first image and the second image and learn to output a first motion amount image representing a first amount of motion of each of pixels of the first image that continues until the predetermined time interval elapses (Brox, Section 4 and Fig. 2:  teaches stacking networks so that the output from the first network is fed into the second) and ii) causing a second neural network that constitutes the neural network and that differs from the first neural network to use the first image, the second image, and the first motion amount image and learn to output a second motion amount image representing a second amount of motion of each of the pixels of the first image that continues until the predetermined time interval elapses (Brox, Section 4 and Fig. 2:  teaches stacking networks so that the output from the first network is fed into the second; Notice in Brox’s Fig. 2 the flow estimation is also part of the inputs into the second FlowNetS network; see also Brox, Section 4.1:  stating, “Subsequent networks get I1, I2, and the previous flow estimate…”); and outputting the second motion amount image as a result of estimation of motion between the first image and the second image (Brox, Fig. 2:  illustrates the output of the second neural network includes estimated optical flow).
Regarding claim 3, the combination of Dosovitskiy and Brox teaches or suggests the learning method according to claim 2, wherein causing the first and second neural networks to learn to output the motion amount images involves causing the first neural network to use the first image and the second image and learn to output a transformation matrix applied to all the pixels of the first image and used to convert the first image into the second image and causing the first neural network to learn to output the first motion amount image generated from the transformation matrix (Brox, Fig. 2:  illustrates that the standalone neural network from Dosovitskiy is the first neural network stacked with additional networks, i.e. the first neural network is FlowNetC).
Regarding claim 4, the combination of Dosovitskiy and Brox teaches or suggests the learning method according to claim 3, wherein causing the first and second neural networks to learn to output the motion amount images involves calculating a combined error by combining a first error representing an error between a first estimated image that is generated from the transformation matrix and the first image and that is an image subsequent to the first image with the predetermined time interval therebetween (Brox, Section 4.1:  explains the next network receives as input the warping matrix and the error from the first network) and the second image with a second error representing an error between a second estimated image that is generated from the second motion amount image and the first image and that is an image subsequent to the first image with the predetermined time interval therebetween and the second image (Brox, Fig. 2:  teaches the second network also outputs an estimated optical flow and an error) and determining, as weights of the first neural network and second neural network that have carried out learning, weights of the first neural network and the second neural network with a minimum combined error when the combined error is minimized (Brox, Section 4.2:  teaches weights can be applied differently for different networks in the stack and teaches fine tuning to further reduce endpoint errors to a minimum).
Regarding claim 5, the combination of Dosovitskiy and Brox teaches or suggests the learning method according to claim 1, wherein a first neural network that constitutes the neural network includes at least one convolutional layer and at least one fully connected layer, and wherein the fully connected layer outputs at least eight of nine parameters functioning as nine coefficients that constitute the transformation matrix (Dosovitskiy:  Fig. 1:  illustrates the first layer is a convolutional network layer; Brox, Section 4.2:  explains any size network for the second network can be experimented with, which would include a fully connected layer; Brox, 5.2:  teaches the kernels are 3x3).
Regarding claim 6, the combination of Dosovitskiy and Brox teaches or suggests the learning method according to claim 1, wherein a first neural network that constitutes the neural network includes at least two convolutional layers, and wherein the final layer of the at least two convolutional layers outputs at least eight of nine parameters functioning as nine coefficients that constitute the transformation matrix (Dosovitskiy:  Fig. 1 and Section 3, Refinement:  illustrates the first network is a convolutional network and described as having many layers; Brox, Section 4.2:  explains any size network for the second network can be experimented with; Brox, 5.2:  teaches the kernels are 3x3).
Regarding claim 7, the combination of Dosovitskiy and Brox teaches or suggests the learning method according to claim 5, wherein the second neural network that constitutes the neural network includes a compression layer consisting of at least one convolutional layer, an expansion layer located subsequent to the compression layer and consisting of at least one deconvolutional layer (Dosovitskiy, Section 3, Refinement:  teaches upconvolution to reverse the effects of the compression layers, which many in the art term deconvolution; see Dosovitskiy, footnote 1), and a single convolutional layer located subsequent to the expansion layer, and wherein the single convolutional layer outputs two parameters indicative of the amount of motion of each of the pixels constituting the second motion amount image (Brox, Fig. 2:  illustrates a final fusion which convolves outputs in two parameters for x and y directions of optical flow).
Claim 8 lists essentially the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 9 lists essentially the same elements as claim 2, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Examiner, Art Unit 2481